Citation Nr: 1534987	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-15 044A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as lung condition, to include as due to exposure to asbestos and herbicides.  

3.  Entitlement to service connection for heart disability, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's case was certified for Board review by the RO in Winston-Salem, North Carolina.

The rating decision on appeal also denied entitlement to service connection for traumatic brain injury.  The Veteran submitted a timely notice of disagreement in November 2009.  A Statement of the Case was issued in May 2011.  However, in correspondence from the Veteran received by VA in May 2011, the Veteran stated that he did not have traumatic brain injury and did not know where that issue came from.  On a VA Form 9, dated and signed in May 2011, the Veteran stated that he wished to appeal all issues except the "brain thing."  He again explained that he did not know where that issue came from.  Accordingly, the Board finds that the Veteran did not appeal the issue of entitlement to service connection for traumatic brain injury and the issue is not before the Board.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011). 

In May 2015, following the most recent Supplemental Statement of the Case, additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).  The evidence is accepted for inclusion in the record.  

The Veteran requested a hearing in connection with the issues on appeal.  However, in a February 2015 statement, the Veteran's attorney explained that the Veteran waived his right to testify at a hearing.  The Veteran was also listed as a now show at the scheduled March 2015 hearing.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In light of the presence of psychiatric diagnoses other than PTSD in the record, the Board restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issue of entitlement to service connection for esophageal cancer has been raised by the record in a September 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he set foot in Vietnam during his period of active service.  He stated that he set foot in Vietnam while he was stationed in Guam, which exposed him to herbicides, including Agent Orange, and hostile military activity.  

A review of service personnel records show that the Veteran was assigned to VAP-61, Heavy Photographic Squadron, in Agana, Guam.  He reported that he went on temporary duty (TDY) with the squadron and made stops at bases in Vietnam.  The Board reviewed the Dictionary of American Naval Aviation Squadrons, which contains the histories of all attack squadrons and strike fighter squadrons.  http://www.history.navy.mil/research/histories/naval-aviation-history/dictionary-of-american-naval-aviation-squadrons-volume-1.html.  Chapter 6, Heavy Photographic Squadron Histories (VAP) (VAP-61 to VAP-62), noted that the Veteran's squadron participated in Yankee Team Operations.  In January 1970, participation in Yankee Team Operations came to an end after 68 months of providing day and night reconnaissance flights over hostile areas in Southeast Asia.  Yankee team missions were flown from carriers operating in the South China Sea as well as shore facilities in Southeast Asia.  Id.  

While the service personnel records associated with the claims file do not indicate whether the Veteran was ordered to TDY in Vietnam, the Board finds that additional development must be completed prior to adjudication of the issues of entitlement to service connection for psychiatric disability, to include PTSD, to include as due to exposure to herbicides, service connection for COPD, claimed as lung condition, to include as due to exposure to asbestos and herbicides, service connection for heart disability, to include as due to exposure to herbicides,  and entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.  The Board finds that a request must be made for any TDY orders to Vietnam.  See VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section D, Paragraph 3.c.  In addition, the Veteran's complete service personnel records must be requested.  

The Veteran also stated that he was exposed to herbicides during his service in Guam.  He was asked to provide additional details regarding his exposure to herbicides; however, he did not respond.  He simply stated that Guam was a dumping ground for Agent Orange.  The Veteran stated that he was contaminated by the water.  Given the above ordered development, the Board finds that the Veteran should be given another opportunity to provide the dates and circumstances of any exposure to herbicides in Guam.  Further, the AOJ must make a request to the National Personnel Records Center (NPRC) using PIES request 036 to obtain records of any exposure to herbicides outside of Vietnam.  See VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter D, Section D, Paragraph 3.c.  As the Veteran alleged that all of his disabilities (aside from TDIU) are related to exposure to herbicides, all of the issues on appeal must be remanded.

Concerning the issue of entitlement to service connection for psychiatric disability, to include PTSD, the Veteran was provided a VA examination in October 2013.  The VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD because there was no traumatic in-service event.  However, the VA examination report also contains diagnoses of mood disorder and personality disorder.  Review of the service treatment records reflects a diagnosis of passive aggressive personality.  A personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board finds that a new VA examination is required to determine the nature and etiology of any psychiatric disability present.  The issue of entitlement to service connection for PTSD must also be remanded due to the additional development ordered to determine if the Veteran had service in Vietnam.   

Finally, a February 2015 rating decision denied the issue for entitlement to TDIU.  A timely notice of disagreement with respect to the denial of entitlement to a TDIU was received by VA in March 2015.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).



Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the February 2015 rating decision and notice of disagreement therewith received in March 2015, as to the issue of entitlement to a TDIU.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Request the Veteran's complete service personnel records.

3.  Contact the Veteran and ask him for details concerning his service in Guam and any alleged herbicide exposure.  He should also be asked to provide a time-frame for the claimed TDY in Vietnam.  Advise him that he can submit other evidence, to include buddy statements relating to his contentions of TDY in Vietnam.  

4.  Even if the Veteran does not respond to the letter, request records for the time periods of May 1969 and September 1969 (when the Veteran reported that he was in Vietnam), to include a request for TDY orders via PIES 039 request to NPRC.  

5.  Contact the NPRC with PIES request 036 to determine whether the Veteran was exposed to herbicides outside of Vietnam.  

6.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner and the examiner should indicate that the claims file was reviewed.  Following an examination of the Veteran and review of the claims file, the examiner should address the following:

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

b.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than personality disorder) was caused by or otherwise related to active service.

c.  If and only if evidence reflects service in Vietnam, express an opinion as to whether it is at least as likely as not (50 percent probability or more)  that any diagnosed PTSD is related to hostile military or terrorist activity.  

d.  If and only if there is evidence of a stressor corroborated by credible, supporting evidence, express an opinion as to whether it is at least as likely as not (50 percent probability or more)  that any diagnosed PTSD is related to the in-service stressor.

A complete rationale must be provided for any opinion reached.

7.  If and only if evidence is received to reflect exposure to herbicides in Guam and/or that the Veteran set foot in Vietnam, schedule the Veteran for a new VA examination with respect to his claimed lung disability.  The claims file must be available for review and the examiner must indicate that the claims file was reviewed.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lung condition, to include COPD, was caused by or otherwise related to active service, to include exposure to herbicides.

Rationale must be proffered for each opinion reached.  

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).















	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




